14 N.Y.3d 827 (2010)
926 N.E.2d 1228
900 N.Y.S.2d 723
L&L PAINTING CO., INC., et al., Appellants,
v.
CONTRACT DISPUTE RESOLUTION BOARD OF THE CITY OF NEW YORK et al., Respondents.
No. 140 SSM 13.
Court of Appeals of New York.
Decided April 29, 2010.
*828 Georgoulis & Associates PLLC, New York City (Michael McDermott of counsel), for appellants.
Michael A. Cardozo, Corporation Counsel, New York City (Alan G. Krams of counsel), for respondents.
Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs. The City of New York Contract Dispute Resolution Board rationally determined that a discrepancy between a diagram and notes on the contract drawing that is the subject of this dispute created an ambiguity in the contract terms, which petitioner L&L Painting Co., Inc. failed to clarify prior to bidding as the contract required. Therefore, the Board rationally disapproved the claim for additional compensation.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, in a memorandum.